Citation Nr: 0943381	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  97-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an acquired psychiatric disorder variously 
diagnosed as bipolar disorder, posttraumatic stress disorder 
(PTSD), and major depression.  


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Former and Current Spouses


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel




INTRODUCTION

The Veteran served on active duty from December 1985 to 
December 1989.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, VA in which service connection for bipolar 
disorder and PTSD were denied.

The claim was previously before the Board, in September 1998, 
November 2000, and February 2005, when it was remanded for 
further development.  That development has been completed.

The Veteran testified twice before the Board.  In March 2004, 
he testified before the undersigned Veterans' Law Judge.  
Previously, in June 1998, he testified before a Veterans' Law 
Judge who has since retired.  Transcripts of both hearings 
are associated with the claims file.


FINDING OF FACT

The Veteran manifests an acquired psychiatric disorder that 
has been variously diagnosed as bipolar disorder, PTSD, and 
major depression, that has found to be the etiological result 
of active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder to include bipolar disorder, PTSD, and 
major depression have been met. 38 U.S.C.A. § 1101, 1110, 
1112, 1113, 1137, 1154, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in-
service stressor. 38 C.F.R. § 3.304(f).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. 38 
C.F.R. § 3.102. When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran seeks service connection for an acquired 
psychiatric disorder to include bipolar disorder, PTSD, and 
major depression.  

The Veteran identified his stressors in various written 
statements and in testimony before the Board in 1998 and 
2004, including before the undersigned Veteran's Law Judge in 
March 2004.  There are, in essence, two stressors.

The first stressor involves his participation in Operation 
Golden Pheasant.  In pertinent part, he reported that he was 
assigned as a parachutist infantryman and radio operators for 
1st/504th, 82nd Airborne, which was mobilized on short notice 
and deployed to Honduras in March 1988 for Operation Golden 
Pheasant, near the Nicaraguan border, where he testified and 
stated his unit encountered combat conditions.  Specifically, 
he reported that he and his team conducted patrols into areas 
near the border, that he and his team encountered Nicaraguan 
Sandinista soldiers and were fired upon and that they fired 
back, killing a member of a death squad, and that he saw dead 
and wounded in the course of this assignment.  He also stated 
and testified that a helicopter crashed, injuring the 
Battalion Commander and others on board.  The Veteran 
reported he was to have been a passenger on the aircraft as 
the Battalion Commander's radio operator, but it took off 
without him and he was very stressed over this.  The Veteran 
described in statements and sworn testimony that the 
deployment overall was a stressful experience due to the 
unknown circumstances the soldiers were facing, the proximity 
of the operation to the Nicaraguan border, the potential for 
combat, and the uncertainty of how long they might be 
deployed.

The second stressor involves a motor vehicle accident that 
occurred in 1989, in which he was seriously injured.  A 
military vehicle in which he was a passenger was struck 
violently by a civilian tractor-trailer.  His injuries 
required that he be medevac'd.  

Service medical records show no complaints of or treatment 
for a psychiatric condition.  His reports of medical 
examination at entrance to and discharge from active service 
show no psychiatric complaints, defects, diagnoses, or other 
findings.  However, an entry in his service medical treatment 
records show, in May 1989, that he sustained a head injury 
with possible concussion following a bicycle accident.  
Emergency medical treatment records dated in August 1989 show 
that he was an unrestrained passenger in a deuce and a half 
which, while travelling 15 miles per hour, was broadsided on 
the other side by semi-trailer tractor travelling at 55-60 
miles per hour.  The records show the Veteran sustained no 
loss of consciousness but had a short amnesiac period during 
which he pushed the driver out of the vehicle.  The Veteran 
remembered waking up in the hospital and could recall no 
details regarding the accident.  His report of medical 
examination at discharge reflects a history of vigorous 
rehabilitation for lumbosacral spine strain and grade I-II 
lateral collateral ligament strain subsequent to being in a 
2-1/2 ton military vehicle which was struck by a tractor 
trailer in August 1989.  The physician reported full range of 
motion in the back with minimal tenderness over the 
paravertebral musculature and findings of residual lateral 
collateral ligament tenderness with slight increased laxity 
over contralateral side, and left tibial apophysitis.  He was 
found to meet the standard for separation.

VA and private medical records reflect that the Veteran has 
been diagnosed with various acquired psychiatric disorders, 
to include bipolar disorder in 1994, bipolar disorder and 
depression in 1996, paranoid schizophrenia and psychosis in 
1997, major depressive disorder and PTSD in 2000 including by 
a private M.D. and VA M.D. and Attending Physician in 
Psychiatry.

Also of record are lay statement proffered by the Veteran's 
parents, received in February 1997 and August 2000, who 
attested to the Veteran's disposition as a well-behaved and 
well-adjusted, optimistic, productive person prior to his 
entrance into active service and the difference in his 
demeanor after his return from active service, when he 
appeared cynical, disdainful, hostile, belligerent, 
uncooperative, and manifested violent mood swings.  His 
former spouse also submitted a statement in February 1997.  
She described him as peaceful and family-oriented prior to 
active service, and attested to his change in his behavior 
and attitude after his entrance into active service.  His 
ability to deal with conflict peacefully diminished.  He 
began to experience night terrors and tried to commit 
suicide.

In July 1998, the Veteran's former spouse testified under 
oath that she had known the Veteran prior to his entrance 
into active service.  They were engaged to be married a year 
prior to his entrance into active service, and married when 
he was out of jump school.  She testified that he became a 
different person after jump school, that he would disappear 
for days and became very violent.  He had not yet separated 
from active service the first time he tried to kill himself.  

In March 2004, the Veteran's current spouse testified that 
she observed the Veteran to experience night terrors and 
anxiety, and that he continued to talk about the things he 
saw and experienced in Central America.

VA examination conducted in May 1999 shows diagnoses of PTSD 
and bipolar disorder in AXIS I and personality disorder in 
AXIS II.  AXIS IV identified military services as a 
parachutist and later inability to adapt.  The examiner 
opined that symptoms of PTSD were most likely due to the 
Veteran's 300 plus parachute jumps and his serve in battle 
areas in Honduras, at which time he saw the enemy being 
killed.  

Notations made in AXIS IV of a multi-axial assessment for 
neuropsychiatric disorders have been construed by the Court 
to provide competent medical evidence of an etiological link 
between the diagnosed condition and active service.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

VA examination conducted in June 2003 shows diagnoses of 
PTSD, history of bipolar disorder, and major depressive 
disorder in AXIS I and personality disorder in AXIS II.  The 
examiner observed that the Veteran had a documented history 
of being treated for mental illness for several years, and 
that personality traits noted on the psychological 
assessments had clouded the clinical picture.  The examiner 
stated that it was his opinion based on a reasonable degree 
of medical certainty that the Veteran had PTSD and opined 
that if the incidents the Veteran related to his combat 
experiences in Central America could be verified, the PTSD 
symptoms and extreme disturbance in social and occupational 
functioning and relationships could be explained.  

Both VA examiners demonstrated knowledge of the Veteran's 
claims files, to include previous VA and private treatment 
records and service records.  The opinions are therefore 
probative.  

Given the foregoing, and the Veteran's testimony before the 
undersigned Veteran's Law Judge as to his stressors, the 
Board remanded this claim for development and stressor 
verification in February 2005.  

The RO received additional service personnel records and 
historical information about Operation Golden Pheasant from 
the Department of the Army, 82nd Airborne Division War 
Memorial Museum (Museum).  The Museum further explained in 
its response that the information provided was factual in 
nature and that it was not intended to prove or disprove any 
type of claim.  The Museum explained that it did not maintain 
a complete record of every Division member, and those it does 
maintain are only by personal donation of the records by the 
member or the member's family.

Service personnel records establish that the Veteran was 
assigned to Charlie Company 1st/504th Infantry Battalion, 82nd 
Airborne Division from June 1986 to May 1988.  His military 
occupational specialty (MOS) during this time period was as a 
switchboard operator, 31K1P, and he was awarded the 
Parachutists' Badge in May 1986.  In April 1988, the Veteran 
voluntarily terminated his own Airborne jump status.  His 
status as 31K1P was also withdrawn at this time, and 31K10, 
combat signaler, was assigned.  These records show the 
Veteran was awarded an Army Commendation Medal for 
meritorious heroism.  The citation is not of record, but a 
copy of an undated article in what appears to be a military 
newspaper associated with Fort Bragg submitted by the Veteran 
shows that the Veteran received the Army Commendation Medal 
on October 5.  The report notes the Veteran's heroic actions 
were involved in an accident, and describes the motor vehicle 
accident that occurred in August 1989.

Upon impact, the driver of the military 
vehicle was hurled from the cab.  Without 
hesitation or regard for his own safety, 
[the Veteran] reacted in time to pull his 
fellow soldier back into the cab just 
prior to a follow-on collision.  Even 
though suffering serious injury to his 
left leg, [the Veteran's] action in a 
crisis situation undoubtedly saved a 
soldier's life.

Information from the Museum shows that two battalions from 
the 82nd Airborne Division-the 1/504th and 2/504th Parachute 
Infantry Regiment (PIR), supported by the 3/319th Field 
Artillery Regiment (FAR) and Company C, 3/505th PIR-were 
deployed to Honduras on March 17, 1988 in support of 
Operation Golden Pheasant.  The deployment was considered an 
emergency deployment readiness exercise (EDRE), which is a 
no-notice exercise conducted to test the readiness of units 
to prepare and deploy in a very short time frame.  Primary 
locations of the operation included San Lorenzo, Jamastran, 
Juticalpa, and Tamar.  During the exercise, the 82nd Airborne 
Division did not encounter any Nicaraguan/Sandinista troops, 
and did not cross any of Honduras' national borders into 
another country.  Most of the 82nd Airborne Division flew to 
the Palmerola Air Base/Airport from Fort Bragg and touched 
down on the tarmac after a 3-4 hour flight.  However, the 
last planes to leave Fort Bragg loaded with paratroopers did 
parachute onto the Palmerola Airfield as a show of force.  
The total number of paratroopers dropped into the airfield is 
estimated at approximately 800.  On March 21, 1988, a UH-1 
helicopter crashed while traveling to Juticalpa.  Onboard 
were the 504th PIR Commander, his driver, and eight other 
people, including the pilot and co-pilot.  The Commander was 
heading to Juticalpa with other 82nd Airborne Division 
officers and noncommissioned officers to observe elements of 
the Division during training when the helicopter went down.  
Two individuals were airlifted to the continental US for 
further treatment.  The other individuals were treated in a 
US hospital at Palmerola Air Force Base.  The report from the 
Museum did not state the extent of the injuries sustained.  

Contemporaneous newspaper articles, and a transcript of an 
ABC report that aired on March 19, 1988 (provided by the 
Museum) describe an unstable time in the Honduran-Nicaraguan 
history with the 82nd Airborne being deployed to Honduras 
just as the Sandinistas had begun a major offensive against 
the Contras, with reports of Sandinista troops in Honduras.  
A March 18, 1988 article in USA Today reported an attack on a 
command base by Honduran jet fighters.  Two F-5 jets were 
reported to have fired air-to-ground rockets against 
Nicaraguan positions in Bocay, near the border.  Nicaraguan 
forces were reported to have fired ground-to-air missiles at 
the jets, chasing them away.  The attack was reported to have 
been confirmed by the U.S. State Department and by Honduras, 
but later, Honduras reported that the attack was within their 
borders, against Sandinistas who had crossed over.

The Veteran has also submitted a copy of the journal his 
former spouse kept when he was gone, and a letter he wrote to 
her.  These documents show underscore the tension, 
uncertainty, and fearfulness in which the Veteran deployed-
both his own and that of his former spouse, and what she 
observed in other spouses.  

Internet research on Operation Golden Pheasant reveals the 
following information for GlobalSecurity.org:

In 1988, when the borders of Honduras 
were threatened, XVIII Airborne Corps 
launched Operation Golden Pheasant to 
counter Nicaraguan incursions in to 
Honduras.  Elements of two divisions were 
dispatched on a no-notice deployment 
exercise and show of force to ensure the 
sovereignty of Honduran territory would 
be respected.  And 82d Airborne Division 
Brigade task force of two battalions 
conducted a parachute insertion and 
airland operation into Honduras as part 
of Operation Golden Pheasant.  The 
deployment was billed as a join[t] 
training exercise, but the paratroopers 
deployed ready to fight, causing the 
Sandinistas to withdraw back across their 
border.

Wikipedia entries concur, adding that the 7th Infantry 
Division (Light) Quick Reaction Force was deployed on a no-
notice basis to facilitate guarding of the local general at a 
Honduran military base near Palmerola Air Base (now Soto Cano 
Air Base).  The 82nd Airborne arrived several days later, and 
soldiers of the 27th Infantry Regiment repelled onto the air 
base, moving within 3 miles of the Nicaraguan border the same 
day.  All units began rigorous training exercises, including 
live-fire.  Both reports observe that the infantry and 
paratroopers deployed ready to fight, causing the Sandinistas 
to withdraw back across their border.  

Information from the Museum takes care not to say that 
Operation Golden Pheasant was a combat operation.  Review of 
VA regulations reflects that Operation Golden Pheasant did 
not occur during a recognized period of war.  See 38 C.F.R. 
§ 3.2.  

Notwithstanding, the historical data clearly establishes that 
the environment into which the 82nd Airborne was deployed in 
Honduras in March 1988 was far from peaceful or secure. 

The Veteran testified before the undersigned Veterans' Law 
Judge in March 2004, and the Judge found him to be highly 
credible.  The Veteran's veracity is corroborated by the 
record, which shows his report of events has been consistent 
throughout, including in treatment records and VA examination 
reports.  His lay witnesses further corroborate his report of 
events.  His lay witnesses' statements are consistent with 
each other, and with the Veteran's report of events.  
Moreover, they establish continuity of psychiatric 
symptomatology beginning in service and continuing to the 
present.

The Board recognizes that some of the nomenclature is 
inconsistent.  Service personnel records reflect the Veteran 
was assigned to the 1/504 Infantry Battalion 82nd Airborne 
Division.  The Museum report identified the unit as the 504th 
PIR and notes that two battalions from the 504th were 
deployed.  In addition, the Veteran has identified the 
Battalion Commander by different names, neither of which 
matches the name provided by the Museum.  There are also 
inconsistencies concerning the motor vehicle accident.  The 
treatment records state that the Veteran pushed the driver 
out of the cab, whereas the newspaper article reports that 
the Veteran pulled the driver back into the cab.

Notwithstanding, the Board finds these inconsistencies to be 
minor and of no impairment to the credibility of the 
Veteran's statements or testimony.
In the first instance, the inconsistencies in nomenclature 
exist in the service records themselves, which cannot be 
attributed to the Veteran.  Moreover the evidence reveals 
that, regardless of whether the 504th is a battalion or a 
regiment, it is confirmed by the evidence of record that 
there was a helicopter crash during Operation Golden 
Pheasant, and that the Commanding Officer of the 504th was 
injured.  As to any inconsistency that could be construed by 
the fact that there may be two battalion commanding officers 
of the 1st and 2nd Battalions of the 504th Regiment, a 
communicator would have been necessary and it is entirely 
probable that the Veteran, as a 31K1P, could have been called 
upon to do so.  The Board is not troubled by the Veteran's 
inability to remember the officer's name.  

In the second instance, the inconsistency may be attributed 
to the emergency personnel's misunderstanding.  There is no 
official citation to clarify the matter, and the Veteran has 
not spoken on the particulars of that part of the event.  
There is no doubt that the Veteran was awarded the Army 
Commendation Medal for Meritorious Heroism, and the dates are 
consistent with the date of the motor vehicle accident.  
Moreover, the severity of this accident-which is the 
Veteran's averred stressor-is established by the record.  

Other than the Museum's declaration that no one in the 82nd 
Airborne encountered Nicaraguan or Sandinista troops, or 
crossed the border, there is nothing in the record to refute 
the Veteran's reported stressors.  It is the Museum's 
statement that its report is not intended to prove or 
disprove any claim, and that it does not contain a complete 
record for every Division member.  

In summary, the helicopter crash in which the 504th PIR 
Commander was injured has been verified, and so also the 
motor vehicle accident in 1989.  The record shows by lay 
witness testimony that the Veteran began to experience 
symptoms of a psychiatric disorder while still on active 
service, and was diagnosed with a psychiatric disorder as 
early as 1994.  He has manifested psychiatric symptoms 
continuously from active service to the present.  

The Board has given due consideration to the accorded time, 
place, and circumstances of the Veteran's service, both with 
the 1st/504th Infantry Battalion, 82nd Airborne Division in 
Honduras in March 1988, and also the severity of, and the 
Veteran's actions during, the motor vehicle accident in 1989.  
See 38 U.S.C.A. § 1154(a). 

There are no findings or opinions against a finding that the 
Veteran's acquired psychiatric disorder variously diagnosed 
as bipolar disorder, PTSD, and major depression is the 
etiological result of active service.

In view of the medical opinions in this case, the continuity 
of symptomatology, the consistency of the Veteran's report of 
events and that of his lay witnesses, the history of Honduras 
and Nicaragua at the time the Veteran was deployed with his 
unit to Honduras in March 1988 and the service rendered by 
that unit, the 1st/504th Infantry Battalion, 82nd Airborne 
Division-and hence that of the Veteran, and the 
circumstances of the 1989 motor vehicle accident, service 
connection for an acquired psychiatric disorder to include 
bipolar disorder PTSD, and major depression is warranted. 


ORDER

Service connection for a psychiatric disorder to include 
bipolar disorder, PTSD, and major depression is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


